OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS •
                                                       .TEXAS ,7,8.7 LI„_. „,_..
            OFFIQftE<SWNBS3)L s1£TION,                               ££*£ U.S. POSTAGE >> PITNEY BOWES
                                               to
            STATE OF TEXAS
            PENALTY FOR
                                                                           ZIP 78701
            PRIVATE USE                                                    02 1VY
                                   -«   , ..EL. U.*'"..                    0001401623 AUG 06 2015
7/29/2015                                        'A
                                                          '.h,   X
MARTINEZ, ROLAND        Tr. Ct^No.M|32^.637010lO-A                  WR-83,467-01
The Court has dismissed your applicatiorffor writ bf habeas corpus without written
order; the sentence has been discharged: SeelEx parte Harrington, 310
S.W.3d452 (Tex. Crim. App. 2010)r
                                                                                  Abel A'costa, Clerk
                                 Not Deliverable As Addressee
                              ROLAND TOMe^ard